Citation Nr: 1145392	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for bilateral hearing loss

2.  Entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a final disallowed claim for service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to January 1972 with additional service in the South Carolina National Guard from February 1984 to September 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen final disallowed claims for service connection for bilateral hearing loss and tinnitus. 

In a December 2007 statement of the case, the RO reopened the claims but denied service connection on the merits. 

In a June 2008 substantive appeal, the Veteran requested a hearing before the Board sitting at the RO.  In July 2008, the Board remanded the claim to provide the Veteran with an opportunity for a hearing.  The Veteran failed to appear for a hearing scheduled in December 2008 with no good cause shown.   Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (d) (2011).  

In an October 2011 brief to the Board, the Veteran's representative indicated the intent to apply for service connection for hypertension, foot pain, and coronary artery disease.  This communication meets the requirements for an informal claim.  38 C.F.R. § 3.155 (2011).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The Board denied service connection for bilateral hearing loss and tinnitus in June 2005.  The Veteran did not appeal to the U.S. Court of Appeals for Veterans Claims, and the Board decision is final.  

2.  Since June 2005, evidence has been received that is new, not cumulative, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss and tinnitus.  

3.  The Veteran was exposed to high levels of noise from explosive rounds and small arms fire in combat.  

4.  The Veteran has bilateral hearing loss that meets the VA criteria for disability and his reports of current symptoms of tinnitus are credible.  

5.  The Veteran's bilateral hearing loss first manifested after active duty service and is not related to any aspect of that service.  

6.  The Veteran's tinnitus first manifested after active duty service and is not related to any aspect of that service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a final disallowed claim for service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

2.  New and material evidence has been received to reopen a final disallowed claim for service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302 (2011).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011). 

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and; (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
In the context of a petition to reopen a final disallowed claim, VA must notify a claimant of the evidence and information that is necessary to reopen a previously denied claim, and must notify the claimant of the evidence and information that is necessary to establish entitlement to service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In correspondence in April 2006, the RO provided notice that met the requirements.  The notice informed the Veteran of the reason for the previous denial of his claims and the requirement for new and material evidence to reopen the claims.  The notice further advised the Veteran of the five criteria to establish service connection and the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman and paratrooper with combat service in the Republic of Vietnam from September 1970 to September 1971.  The Veteran was awarded the Bronze Star Medal and Combat Infantryman's Badge.  He later served in the South Carolina National Guard with duties associated with artillery and tracked vehicles.  National Guard Report of Separation and Record of Service (NGB Form 22) for service from February 1984 to September 1993 did not show any periods of federal active duty, active duty for training, or inactive duty training.  The Veteran contends that his tinnitus first manifested during active Army service and that his bilateral hearing loss was caused by exposure to close detonations of mortar rounds and small arms fire in combat in Vietnam.  

Reopening Final Disallowed Claims 

In June 2005, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran did not appeal to the U.S. Court of Appeals for Veterans Claims (Court), and the decision is final.  

The Board considered active duty and National Guard service personnel records and service treatment records including a January 1972 active duty discharge physical examination, an undated portion of a National Guard enlistment examination, and two National Guard periodic examinations in February 1988 and February 1992, all of which included audiometric testing.  None of the examiners noted any organic ear deficits or reports of tinnitus.  The 1972 and National Guard enlistment examinations showed normal hearing acuity.  The 1988 examination showed normal hearing except for a threshold level of 25 decibels at 4000 Hz in the left ear.  The 1992 examination showed normal hearing acuity on the right and significant hearing loss on the left.   

The Board also considered VA outpatient treatment records starting in June 2000; the results and medical opinions from VA audiometric examinations in August 2000, May 2003, and March 2004; and the Veteran's testimony at a hearing before the Board in May 2005.  The audiometric test reports showed that the Veteran has bilateral hearing loss that meets the VA criteria for disability.  The Board noted that the Veteran was competent to report that he experienced tinnitus.  The Board concluded that the Veteran was exposed to high noise levels on active duty including in combat action but that hearing loss and tinnitus did not manifest in service.  The Board also concluded that the disabilities were not related to noise exposure on active duty.  The Board placed greatest probative weight on the opinions of the VA examiners in 2003 and 2004 who noted that the Veteran's hearing was normal at the end of active duty, his tinnitus reportedly manifested 25 or 30 years earlier (after active duty) and concluded that the disabilities were not related to the noise exposure on active duty.  The Veteran did not file a timely appeal to the Court, and the decision is final.  38 U.S.C.A. § 7104 (West 2002). 

The RO received the Veteran's petition to reopen the claims in March 2006. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to agency decision makers.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of the new and material evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since June 2005, the RO received the following evidence:  March 2006 written statements from the Veteran's spouse, a co-worker, and a fellow soldier; a March 2009 audiometric test and opinion from a private audiologist; and the results of a July 2007 VA audiometric examination.   In December 2007, the RO reopened the claims and adjudicated the issue of service connection on the merits. 

The Board concludes that evidence received since the last final disallowance of the claims is new because it had not been previously considered.  The evidence is material as it includes lay observations of the Veteran's noise exposure and hearing acuity, private and VA audiometric test, and medical opinions on the etiology of the hearing disorders.  Therefore, to this extent only, the Board grants the petition to reopen the claims and will adjudicate the issues of service connection on the merits. 

Service Connection

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.   38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.
 	
In order to establish service connection for a claimed disorder, there must be
(1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

Impaired hearing is a disability for purposes of service connection when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the Court of Appeals for Veterans Claims (Court) cited a 1988 medical treatise that stated that the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The current edition of this treatise retains the same definition.  See Current Medical Diagnosis and Treatment, 162, Stephen J. McPhee et.al. eds.,  47th Ed. (2008).   

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (d).

Active duty service personnel records showed that the Veteran was in combat in Vietnam.  Therefore, his reports of exposure to high levels of noise from explosive rounds and small arms fire are accepted and are consistent with the nature and circumstances of his duties.  However, whether this active duty exposure caused an injury in his case and whether any current disability is related to that exposure must be demonstrated by the credible lay and medical evidence of record.  The Board acknowledges that the Veteran was likely exposed to high levels of noise to some extent while in National Guard service as it is consistent with the nature and circumstance of that service.  However, National Guard personnel records do not show any period of federal active duty, active duty for training, or inactive duty training.  In a November 2001 statement and in reports to examiners, the Veteran noted that he was never exposed to acoustic trauma as a civilian and always used hearing protection while working as a welder since 1980 including many years of work in a shipyard.  The Board assigns low probative weight to the assertion of no civilian noise exposure as the nature of shipyard metal work and ship construction involves near continuous exposure to industrial noise and continuous use of hearing protection is not credible.  

The Board refers to the discussion above regarding the Board's review of evidence received prior to its decision in June 2006.   Additionally, the Board previously considered the report of an October 2000 medical consultation in which a VA physician noted the Veteran's reports of a 25 year history of tinnitus "since Vietnam" and having been told of a hearing deficit in the left ear starting 10 years earlier.  Both dates refer to the onset of symptoms several years after active duty.  

In a statement in March 2006, the Veteran's spouse noted that she observed the Veteran having difficulty hearing conversation since the time of their marriage.  A certificate in the claims file showed that their marriage occurred in November 1980.  A fellow soldier noted that he served in combat with the Veteran and confirmed exposure to high levels of noise from explosives and small arms fire as well as an incident when the Veteran received a blow to the head with an ammunition belt.  Service treatment records are silent for any diagnosis or treatment for a head injury.  
A co-worker noted that it was hard to converse with the Veteran when they worked at the same firm in the 1980s.  

In March 2006, a private audiologist noted that the Veteran served in Vietnam for one year, in the infantry reserve for 10 years, and worked as a welder for 20 years where hearing protection was provided.  On examination, testing showed bilateral hearing loss that met the VA criteria for disability with moderate high frequency loss on the right and profound hearing loss on the left.  No speech discrimination testing was noted.  The audiologist noted a review of previous testing provided by the Veteran and that his current symptoms included sensing tinnitus in the left ear.  The audiologist noted that progressive hearing loss began as noted in the National Guard examination in 1992 and concluded from these records that the disability first manifested "while in the military."  

In July 2007, a VA audiologist noted a review of the claims file including the private testing and active duty and National Guard examination reports.  The Veteran continued to report difficulty hearing conversations and the onset of tinnitus in Vietnam.  The audiologist noted the Veteran's noise exposure in Vietnam, during his National Guard service, as a welder from generator noise for 10 years, and recreational exposure from lawn mowers and weed eaters.  The audiologist noted that clinical examination and tympanograms of the ears were normal.  Audiometric testing showed bilateral sensorineural hearing loss that meets the criteria for VA disability with puretone thresholds greater than 40 decibels at the two highest frequencies on the right and profound hearing loss in the left ear.  The audiologist concluded that the Veteran's hearing loss did not manifest on active duty because the discharge physical testing showed normal hearing with no mention of tinnitus.  The audiologist noted that the hearing loss was first shown in test results in 1988 and became more severe in 1992 and concluded that both bilateral hearing loss and tinnitus were less likely than not related to noise exposure on active duty but may be related to exposure while in the National Guard.  

In July 2008, the Board remanded the claims to provide the Veteran with an opportunity for a hearing.  The Veteran did not appear as scheduled in December 2008.  Therefore, the Board concludes that there has been substantial compliance with its remand instructions.  

In an October 2011 brief, the Veteran's representative contended that the Board's remand included directions to perform the July 2007 examination and that the examiner failed to address the etiology of tinnitus.  Both contentions are erroneous.  The July 2007 examination was requested by the RO and was not a remand instruction.  The July 2007 examiner provided a clear opinion of the etiology of tinnitus in the report.  

The Board concludes that service connection for bilateral hearing loss is not warranted.  There is credible medical evidence that the Veteran has bilateral hearing loss that meets the VA criteria for disability and credible lay evidence and service record evidence of exposure to high noise levels in combat.  Audiometric testing in the National Guard showed puretone thresholds at 40 decibels or greater at the highest three frequencies in the left ear.  VA testing in 2003 showed puretone thresholds at 40 decibels or greater at the two highest frequencies on the right and profound hearing loss at all frequencies on the left.  Subsequent examinations showed similar deficits.  

The Veteran's spouse and a co-worker are competent and credible to report on their observations of the Veteran's hearing difficulty but both reported their observations were made in the 1980s, many years after active service.  The Board acknowledges the Veteran's sincerely held belief that his hearing loss was caused by combat exposure.  As a layperson, the Veteran does not possess the necessary knowledge of medical principles, and his assertions, standing alone, are not probative as to the etiology of his current hearing symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time support at later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  In this case, the dispositive issue is not the diagnosis but the etiology of the hearing loss.  Neither the Veteran nor the other lay reporters mention the onset of hearing difficulty earlier than the 1980s.  Active duty and National Guard physical examinations showed normal bilateral hearing prior to 1988.  

The Board places greatest probative weight on the opinions of the VA examiners in 2003, 2004, and 2007 who reviewed the history of exposure and testing and concluded that the Veteran's hearing loss was not related to noise exposure on active duty from 1969 to 1972.  The Board also places probative weight on the opinions of the VA examiner in 2007 and the private audiologist who both concluded that the Veteran's noise exposure in National Guard service may have been a factor.  However, service personnel records do not show that the Veteran was engaged in federal active or inactive duty training at that time.   

The Board further concludes that service connection for tinnitus is not warranted.  The Veteran is competent to report that he experienced tinnitus since his service in Vietnam.  However, the Veteran reported to a clinician in 2003 that his tinnitus started in the 1970s when he had difficulty falling asleep and reported to a clinician in 2004 that the onset 25 or 30 years prior to that examination.  Moreover, all active duty and National Guard examination reports are silent for any symptoms of tinnitus or for residuals of a head injury.  Therefore, the Board concludes that the Veteran's report of the onset of tinnitus "after Vietnam" refers to an onset years after service.  

The weight of the credible and probative evidence demonstrates that the Veteran's current bilateral hearing loss and tinnitus first manifested after active duty service and are not related to any aspect of that service.  As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A petition to reopen a final disallow claim for service connection for bilateral hearing loss is granted. 

Service connection for bilateral hearing loss is denied. 



A petition to reopen a final disallow claim for service connection for tinnitus is granted. 

Service connection for tinnitus is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


